IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-30565
                             Summary Calendar



        LARRY TRIGGS,

                                                Petitioner-Appellant,

             versus


        BURL CAIN, Warden,

                                                Respondent-Appellee.




         Appeal from the United States District Court for the
                     Eastern District of Louisiana
                         USDC No. 97-CV-2430-K

                               May 23, 2000

Before GARWOOD, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

        Larry Triggs, Louisiana inmate #66331, appeals the district

court’s dismissal of his 28 U.S.C. § 2254 petition as time-barred

by the one-year statute of limitations set forth in 28 U.S.C. §

2244(d).      Triggs    contends   that   the   district   court   erred   in

determining that his state application for post-conviction relief

was not “properly filed” as that term is used in § 2244(d)(2).

        This Court’s opinion in Smith v. Ward, ___ F.3d ___, 2000 WL


    *
     Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
358294 at *2-3 (5th Cir. Apr. 7, 2000), indicates that Triggs’

state application for post-conviction relief was “properly filed”

for purposes of § 2244(d) and should have tolled the § 2244(d)

limitations period.   Accordingly, the judgment dismissing Triggs’

§ 2254 application as time-barred is VACATED, and the case is

REMANDED for proceedings consistent with this opinion.

     VACATED and REMANDED.




                                 2